Citation Nr: 1506851	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis (referred to as a knee disability).  

2.  Entitlement to service connection for degenerative joint disease of the cervical and thoracic spines (referred to as an upper back disability). 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). The Board notes that the issue of service connection for a bilateral knee disability was characterized by the RO as two separate claims for each extremity.  For efficiency purposes, the Board combined them into one issue since the Veteran claims that his current arthritis arose out of the same incident.  Issues regarding the right or left knee will be duly noted in the discussion below. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has mild degenerative changes of the knees bilaterally and of the cervical spine.  The thoracic spine is unremarkable. 

2.  The Veteran does not have arthritis of either the knees or cervical spine attributable to a period of active service.

3.  The Veteran does not have hypertension attributable to a period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for an upper back disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.   Service connection on the basis of continuity of symptomatology is available for arthritis and hypertension. 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  These conditions may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

I.  Bilateral Knees

November 2010 x-rays taken of the Veteran's knees as part of the VA joint examination revealed mild degenerative changes of the knees bilaterally.  The Veteran contends that he had had pain associated with these degenerative changes which was caused by jumping out of a truck while in service.  

On one occasion in 1982, the Veteran was treated for a complaint of right knee pain.  The June 1982 enlistment examination report and September 1985 separation examination report did not indicate any issues and/or treatment related to the right knee.  

Upon entrance, the examiner noted that the Veteran had pre-exiting Osgood-Schlatter's disease affecting the left knee as recorded in an April 1978 surgical record from the Hackley Hospital.  However, the Veteran entered service with a clean examination.  The June 1982 examiner found the left knee to be normal with full range of motion.  The service treatment records demonstrate an injury to the left knee during service.  In March 1984, the Veteran jumped off a truck injuring his left knee.  After an initial evaluation, he attended physical therapy in November 1984 where the Veteran presented with left knee swelling, tenderness, and locking of the affected joint.  The treating medical official gave the Veteran a knee brace, and restricted his physical activity for 10 days.  He was ultimately diagnosed with  synovitis, an inflammation of a joint lining.  The next month (December 1984), the Veteran had a follow up appointment to evaluate the status of his left knee.  The Veteran continued to complain of some pain, and the treating official noted mild swelling at the joint line.  The treating official told the Veteran to continue to restrict his activity until the swelling subsided. By the end of December, the Veteran's left knee had improved dramatically with reduced swelling.  The examiner told the Veteran to continue to monitor his progress and once the swelling stopped, then he could return to full activity.  

After the 1984 visit, the Veteran did not complain of any further issues of the left knee, and, after the 1982 visit, there were no further complaints for the right knee.  Upon his separation examination, both knees were considered functioning within normal limits, without any abnormalities noted.  With almost three years with no complaints for the right knee and nearly a year of no complaints for the left knee before separation, the Board views the right and left knee injuries or symptoms as acute and apparently resolved by separation.  

Post-service, the Veteran reports first receiving treatment in 2005 for the knees bilaterally as noted on the November 2010 VA examination report, approximately 20 years after service.  During much of these 20 years the Veteran was employed as a police officer until his retirement in 1999.   In the post-service treatment records, private and VA, the Veteran makes no mention of any issues from service, and no examining or treating medical professional has made claims relating the current disability to an in service disease or injury.  

The only positive evidence relating the Veteran's current bilateral knee disability to service comes from the Veteran himself.  While a layperson may be competent to observe symptoms of pain, the etiology of arthritis is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran worked as a medical assistant in the military, which may have provided him with basic knowledge.  However, based on the Veteran's description of his duties, he spent much of his time moving patients and body parts by hand rather than actually treating military personnel.  Accordingly, the Board finds that the Veteran does not have the medical knowledge to determine the etiology of his arthritis of the knees.  To obtain this knowledge, the Board reviewed the November 2010 VA examination report, the sole opinion of record.  

The November 2010 examiner opined that the veteran's bilateral knee condition is less likely as not (less than 50/50 probability) caused by or a result of injury to his knees while in service.  The rationale provided is that the Veteran had only a minor knee injury in service, there was no evidence that this condition was a chronic, ongoing condition, and that there are other plausible causes for the arthritis such as a history of morbid obesity and the Veteran's 20-plus years as an active police officer. Without an opinion to the contrary, the Board finds the preponderance of the evidence is against the Veteran's claim. 
'
II.  Upper Back

As with the Veteran's knees, x-rays taken during the November 2010 VA examination revealed mild degenerative changes of the lower cervical levels.  The thoracic spine proved normal.  Accordingly, the focus of this portion of the decision is whether a cervical spine disability is related to the Veteran's active service. 

The Veteran claims he injured his upper back while lifting patients while working at Walter Reed.  He asserts that he received treatment several times.  The Board reviewed the Veteran's service treatment records, and found no treatment for a neck condition.  Upon separation, the Veteran further commented that he had no issues with his neck.  The Board notes that although the Veteran reported recurrent back pain on his September 1985 self-report during separation examination, there is no indication made by the Veteran in the written portion of the paperwork that he had any pain or issue with his neck.  The separation examination marked the musculoskeletal system within normal limits. 

Post-service, the first claimed report of cervical/upper back pain occurs in 1993 as an initial date, but the Veteran has made statements, such as to the November 2010 examiner, that he is not entirely clear when the pain actually started.  He is able to say with some certainty that the pain increased once he retired from the police force, approximately 15 years after service separation.  

Beyond the Veteran's speculation of what might be the cause of his pain, the Board relied on the only objective evidence of record, the November 2010 VA examiner's report with opinion.  The examiner opined that the Veteran's claimed cervical/thoracic spine condition is not caused by or a result of injury that occurred while in the service.  The rationale provided is that the examiner found no documentation in the service treatment records regarding treatment for back injury or back pain and there is no evidence that his current back condition is related to any military-based activities.  Without competent and credible evidence to the contrary, the Board must deny this claim based on the preponderance of the evidence. 


III.  Hypertension 

The Board acknowledges that the Veteran has hypertension.  The Veteran contends that his hypertension is related to his military service including several stressors.  

For VA compensation purposes, hypertension as a disability is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  A valid hypertension diagnosis must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A review of the service treatment records does not reflect any diagnosis of and/or treatment of hypertension.  The Veteran's blood pressure readings were well below regulatory criteria, and did not constitute hypertension with the majority of readings falling in the 130/80 range.  Within a year of separation, there was no evidence of hypertension, the blood pressure reading closest to his separation date was 132/90, which is considered normal. 

Post-service, private and VA treatment records show that the Veteran receives consistent treatment for hypertension.  However, there is no evidence from these records that at any time during the course of his treatment the Veteran or his treatment providers related his hypertension to his active service.

Additionally, there is no indication from the record that the Veteran complained of or was diagnosed with hypertension until many years after his active service. The Veteran was diagnosed with hypertension sometime in 2000, some 20 years after separation 

As noted above, while the Veteran had some training related to caring for patients, he does not have the medical knowledge to determine the etiology of his hypertension. 

In sum, as there is no evidence that the Veteran's hypertension began during his active service, or has otherwise been attributed to his active service, service connection for hypertension is not warranted.  


IV. VA's Duties to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in a July 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claims.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, the Veteran was afforded VA examinations of his joints and spine in November 2010.  The examiners, medical professionals, performed examinations of the Veteran's musculoskeletal system and provided the Board with sufficient information to render a decision regarding the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that an examination was not performed regarding the Veteran's hypertension.  However, there is no indication, other than his bare statements, that his hypertension is in any way related to his military service.

Since the Veteran did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. 


ORDER

Service connection for a bilateral knee disability is denied.   

Service connection for an upper back disability is denied.  

Service connection for hypertension is denied. 


REMAND

The evidence of record includes a diagnosis of PTSD which appears medically linked to the Veteran's reported in-service stressors.  In a March 2010 VA psychological assessment, the Veteran reported serving as a medic in Korea where he was involved in treating people who were exposed to explosions of land mines that were alongside roads, and having to pick up and transport mangled bodies.  However, the occurrence of his claimed stressors have yet to be verified.  Stressors unrelated to combat, must be established for the record.  In July 2010, the RO requested information from the Veteran detailing in-service stressors pertaining to his PTSD service connection claim.  A general search for the Veteran's personnel records was conducted which indicated that the Veteran was not involved in combat.  The Veteran did not submit information in response to the verification regarding claimed stressors.  Accordingly, in December 2010, the RO made a formal finding for lack of information required to corroborate stressors associated with his PTSD service connection claim.  The Veteran has since provided accounts of in-service stressors, which the Board finds an attempt to verify must be made. 

The primary event to be verified is the Veteran's account related to service in Korea. The Veteran was stationed there from June 1984 to June 1985.   In August 1984 he was stationed in Korea in a tent city on the demilitarized zone.  He reports going on ambush patrols and receiving live fire from North Koreans.  These events would appear to be the sort of occurrence which would be documented in official Army records, and should be available to skilled military historians.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) to obtain unit records from June 1984 to June 1985 when the Veteran was in Korea.  The search should obtain any records which document any unit activities while in the Demilitarized Zone (DMZ) should be obtained, and copies associated with the claims file.  

2.  If the unit records or other information is obtained that corroborates the Veteran's in-service stressor then schedule the Veteran for a VA examination to evaluate any current psychiatric disorders, to include PTSD. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD began during service or are otherwise linked to service.  Because the Veteran has indicated his PTSD is at least partially based on fear of hostile military activity, the examiner must address whether the Veteran's time in the DMZ and claimed stressor (i.e. heightened alert status) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to that claimed stressor. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  THEN, readjudicate the Veteran's claim on the merits. If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


